Citation Nr: 0721288	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

THE ISSUE

Entitlement to an effective date earlier than January 21, 
2000, for the assignment of a 100 percent rating for 
hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from May 1987 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision, which 
assigned an effective date of January 21, 2000, effectuating 
a December 2002 Board decision which assigned an increased 
rating of 100 percent for hepatitis C with cirrhosis.

The Board remanded this case in August 2005.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claim for an earlier effective date was evaluated based 
on versions of Diagnostic Codes 7312 and 7345 that were 
effective as of July 2, 2001, and the version of Diagnostic 
Code 7345 effective prior to July 2, 2001.  Under the rule of 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
current versions of Diagnostic Codes 7312 and 7345 cannot be 
applied prior to their effective date.  Diagnostic Code 7312, 
for cirrhosis of the liver, is clearly applicable in this 
case.  Because the currently assigned effective date, January 
21, 2000, is prior to July 2, 2001, the prior version of DC 
7312 must be considered.  The RO did not consider whether an 
earlier effective date was warranted under the prior version 
of DC 7312.  The RO must be given the opportunity to consider 
this issue in the first instance to ensure that the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1993).  



Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
the merits, using the version of DC 7312 
in effect prior to July 2, 2001.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




